Citation Nr: 0201663	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  90-41 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California




THE ISSUE

1.  Entitlement to service connection for claimed familial 
Mediterranean fever (FMF), to include symptoms of anemia and 
splenomegaly.  

2.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  




REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had active military service from March 2 to 
May 4, 1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision of the 
RO that held that new and material evidence had not been 
submitted to reopen the previously denied claim of service 
connection for FMF with splenomegaly and anemia and denied 
the claim of service connection for an innocently acquired 
psychiatric disorder.  

In August 1990, the veteran appeared at a hearing held at the 
RO before a panel composed of two of the undersigned Members 
of the Board.  

In a decision promulgated in March 1991, the Board denied the 
veteran's claims of service connection.  Then, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the "Court").  

In a September 1991 Order, the Court granted a Joint Motion, 
vacating the Board's decision and remanding the case for 
additional development of the record.  

The Board then remanded the case to the RO in October 1991 
for additional evidentiary development.  The RO also was 
requested to determine whether evidence received since an 
April 1989 Board denial was new and material within the 
meaning of 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  If 
so, the RO was requested to conduct a de novo review of the 
claims.  

In a document promulgated in April 1994, the Board reviewed 
the evidence and remanded the case a second time for further 
development of the record.  A request for further medical 
review of the claim was necessitated by a January 1994 
opinion by a Medical Adviser at the Board, who had opined 
that the anemia and splenomegaly were due to a 
gastrointestinal blood loss, rather than FMF.  The Board 
explained that adjudication of the inextricably intertwined 
issue of service connection for splenomegaly and anemia as a 
separately claimed disability was required.  

With respect to the claimed FMF, the Board held that the 
evidence added to the record since the most recent prior 
denial was sufficient to satisfy the definition of new and 
material evidence.  In so concluding, the Board found, in 
effect, that the claim of service connection for FMF (but not 
splenomegaly and anemia) had been reopened; the Board 
indicated that the next step was for the RO to proceed to the 
merits of the claim.  See Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

Pursuant to the Remand, in February 1995, the RO reviewed the 
additional VA outpatient treatment records and the report of 
an October 1994 VA medical examination and adjudicated the 
issue of "whether new and material evidence [had been] 
presented to establish service connection for FMF, manifested 
by anemia and splenomegaly."  The RO found that new and 
material evidence had not been received and also denied the 
claim of service connection for an innocently acquired 
psychiatric disorder.  

Subsequently, when the case was returned for appellate 
review, the Board took action to obtain an opinion from an 
Independent Medical Expert (IME) with respect to certain 
medical issues arising from the claim.  A memorandum dated in 
August 1996, containing the requested opinion was then 
provided.  

Two subsequent IME opinions dated in August 1997 and 
September 1998 were also obtained.  In accordance with the 
requirements of Thurber v. Brown, 5 Vet. App. 119 (1993), the 
veteran and his attorney were furnished copies of the IME 
opinions and offered an opportunity to respond thereto.  

In a decision promulgated in July 1999, a panel composed of 
three Members of the Board determined that new and material 
evidence had been submitted to reopen the claims of service 
connection for FMF and a disability manifested by anemia and 
splenomegaly.  The case was again remanded for additional 
development of the record and required consideration by the 
RO.  

In November 2000, the Board requested an opinion from another 
IME.  The submitted opinion was received at the Board in 
January 2001.  The veteran and his attorney have been 
provided with this opinion and have been afforded an 
opportunity to respond thereto.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the FMF appeal has been obtained.  

2.  The veteran currently is demonstrated to suffer from 
disability manifested by FMF that is a congenital or 
hereditary disease.  

3.  The symptoms of anemia, splenomegaly and arthralgia 
exhibited by the veteran during his brief period of military 
service are not shown to have been present prior thereto and 
most likely were manifestations of his FMF.  

4.  It is not shown by the competent evidence of record that 
disability manifested by FMF unequivocally existed prior to 
his period of active duty.  

5.  The veteran's current disability manifested by FMF is 
shown as likely as not to have had its clinical onset during 
his brief period of military service.  



CONCLUSIONS OF LAW

1.  As the veteran's disability manifested by FMF is not 
shown to have clearly and unmistakably existed prior to his 
period of active duty, the presumption of soundness at 
entrance into service is not rebutted.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2001).  

2.  By extending the benefit of the doubt to the veteran, his 
current disability manifested by FMF is due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.306, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

Treatment records from the Cedars of Lebanon Hospital dated 
from November 1959 to December 1971 have been associated with 
the claims folder.  The veteran was seen on various occasions 
in April 1963 for probable tension headaches.  He also 
complained of diarrhea and abdominal cramping which was 
thought to be possibly to be psychosomatic in origin.  

In May 1963, the veteran was seen for complaints of right 
chest wall pain.  He was evaluated in the neurology 
department in May 1963 for headaches which had been present 
all of his life but, for the previous few months, had been 
occurring several times during the day.  They reportedly were 
brought on by physical exertion and were accompanied by 
nausea, dizziness and blurred vision.  The veteran was noted 
to have trouble concentrating in school and to be always 
daydreaming.  He was nervous, restless and worried about the 
future.  The clinical impression was that of functional 
headaches.  

The veteran was seen at the same medical facility in June 
1963 when he said that the onset of headaches was at about 
the age of two years and that they were accompanied by nausea 
and dizziness.  He claimed that he had been told that he 
needed a cold climate and was sent as a child to live in 
Switzerland, where he experienced no dizziness or nausea.  He 
expressed much anger at the world and complained of a 
solitary existence and inability to find work.  The clinical 
impression was that of personality trait disturbance with 
schizoid traits and functional immaturity.  In November 1964, 
he was seen for complaints of dyspnea which was considered to 
be functional in origin.  The following month he was seen for 
complaints of functional chest pain.  

The service medical records include a February 24, 1967, 
preinduction examination report that indicated that the 
physical findings were unremarkable.  On a report of medical 
history, the veteran denied having had any serious illness or 
surgery.  He entered active duty on March 2, 1967.  On March 
5, he was seen at an emergency room for a swollen right 
ankle.  

On March 10, 1967, the veteran was again seen at a dispensary 
when it was noted that he had been released two days earlier 
from the hospital following treatment of the right foot.  It 
was noted that, after two days of training, he had unbearable 
pain in the right ankle.  He was admitted to the hospital and 
remained hospitalized until March 16, 1967, when he was 
discharged with a diagnosis of recurrent cellulitis of the 
right ankle.  The organism was not determined.  On March 24, 
1967, he was seen for a mass on the left lower leg.  A 
clinical impression of mild thrombophlebitis and possible 
anemia was noted.  

The veteran was admitted to a service hospital on March 31, 
1967, for evaluation of mild iron deficiency, anemia.  It was 
reported that he had been in excellent health until beginning 
military service when swelling and purpura were noted around 
the right ankle.  The diagnosis was that of march purpura 
that had responded to elevation and symptomatic measures.  

After discharge, the veteran's cellulitis recurred and he was 
again hospitalized.  He described having bilateral knee 
swelling with a foot problem which was exacerbated by 
prolonged standing or exercise.  It was reported that his 
problem began while doing physical conditioning when he 
complained of feeling faint on vigorous exercise.  He 
reported to a dispensary where various studies were 
accomplished, and he was referred to a hematology clinic for 
further evaluation.  

The veteran denied having had any previous history of 
dysphasia, melena, epigastric pain, dyspepsia, weight loss, 
fever or other systemic manifestations.  The findings during 
the hospital workup included that of enlargement of the 
spleen.  His feces were guaiac-positive 2-3, intermittently.  
The veteran was essentially asymptomatic during the 
hospitalization.  The hematology staff felt that the 
splenomegaly was most likely due to iron deficiency, anemia.  
The anemia was deemed to be secondary to chronic blood loss 
at an undetermined site.  On the recommendation of a Medical 
Board, the veteran was discharged from service for disability 
deemed to have existed prior to service.  

The earliest post-service medical evidence is dated in 
January 1970 from Cedars of Lebanon Hospital.  The veteran 
related that he had had stomach and abdominal problems "all 
his life."  He was currently concerned about abdominal 
cramps which had been occurring regularly at a one-week 
interval with slight constipation and no diarrhea.  The 
clinical impression was that of abdominal pain, etiology 
unknown.  Further cramping was reported in February and March 
1970.  

In July 1970, the veteran was noted to have been extremely 
tense and nervous.  He was treated with Thorazine and a bland 
diet.  It was reported during the following month that he 
would not accept the explanation that his condition was on a 
functional basis.  

(At some point after separation, the veteran filed a claim of 
service connection for anemia with splenomegaly and 
cellulitis.  The application is not of record.  In fact, the 
record is a reconstructed file, and the circumstances 
regarding the loss of the original file are not evident from 
the record.)  

In January 1976, the veteran testified at a hearing at the RO 
that he had had no relevant problems, including blood-related 
diseases, before service.  

A September 1977 Board decision indicated that, at a January 
1977 VA examination, extensive laboratory testing and 
evaluation had been performed.  The tests showed no evidence 
of anemia.  A physical examination showed no splenomegaly.  
It was the diagnostic impression that there was no 
hematological disease.  

Also of record are VA outpatient treatment records dated from 
1979 to 1988.  The records refer to the veteran having had 
FMF.  

The veteran also submitted a November 1989 statement from a 
physician, Bashamber N. Chabra, M.D., who provided the 
following opinion:  

It [was] possible that in 1967 [the 
veteran] had Familial Mediterranean Fever 
in its latent stage.  He was asymptomatic 
and thus was in good health.  Strenuous 
training in the Air Force caused fatigue 
and aggravated the illness.  This 
aggravation caused the 23 year-old man to 
suffer a severe psychological dilemma.  
In my opinion, [the veteran's] condition 
would not have developed or manifested 
itself, if at all, until his elderly 
years, had it not been for the strenuous 
training he experienced in basic 
training.  

The statement expressed the further opinion that the 
veteran's depression was "100 percent due to the aggravation 
of his physical condition which occurred during strenuous 
basic training in the Air Force in 1967."  

Received in December 1989 was the report of a psychological 
evaluation by Lawrence J. Ryan, Ph.D., performed on December 
4, 1989.  Dr. Ryan found that the veteran had a current 
diagnosis of dysthymic disorder (neurotic depression) on Axis 
I and a diagnosis of personality disorder, mixed type 
(paranoid, narcissistic, avoidant and dependent) on Axis II.  

Dr. Ryan concluded that the veteran's depression resulted 
directly from illnesses stimulated by rigorous physical 
training and likely emerged at that time in a psychological 
structure which had no appropriate coping or compensatory 
defenses.  He stated that, although 

there [might have] already been some 
beginnings of personality disturbance, 
the presence of depression left this man 
with no other mode of coping than to rely 
even heavier on those maladaptive 
personality disorder behavioral 
characteristics of paranoid projection, 
narcissism, dependence and avoidance.  

The veteran testified at a hearing held at the RO in August 
1990 before a panel composed of two of the undersigned 
Members of the Board.  He stated that, prior to entering the 
military, he had not had any symptoms attributable to FMF.  
He stated that the first symptoms he experienced were during 
basic training.  

The medical records dated from March 1973 through April 1978 
were obtained from the University of California at Los 
Angeles Hospital and Clinics.  The initial entry dated on 
March 27, 1973, contained additional information concerning 
the history of the veteran's disability.  It was reported 
that, according to the veteran, the onset of severe steady 
sharp subumbilical abdominal pain had had its onset at the 
age of 23 and caused him to seek relief by curling into a 
ball on his side.  The pain was associated with fever, 
anorexia, flattening of the lower abdominal contour and an 
absence of bowel movements, but was not associated with 
diarrhea, chills, headaches, sore throat, chest pain, cough, 
vomiting or jaundice.  

It was reported that the veteran subsequently had had several 
attacks which recurred as frequently as three or four times 
per month and had required his absence from school for from 
24 to 40 hours per attack.  It was also reported that he had 
sought medical attention at the age of 23 in Bern, 
Switzerland, where a diagnosis of "Reiman" disease was made 
and that he had then come to the United States where he 
continued to have these same complaints.  He noted an 
exacerbation with an increased frequency of attacks with 
emotion and possibly with spicy or rich food.  It was 
reported that he had been given a medical discharge because 
of his abdominal pain problems.  He also described having 
attacks of swelling and pain in the knees, ankles and 
occasionally the elbows and noted a red blotchy rash on his 
lateral malleolus.  It was concluded that he had classical 
FMF with peritonitis, pleuritis and arthritis.  

A VA examination was conducted in June 1992.  The veteran 
related that he remembered that, as a child, he had had 
fevers and abdominal pains which kept him at home from school 
on multiple occasions.  He described having periodic bouts of 
abdominal cramping, joint pain, fever, anorexia, esophagitis 
and insomnia.  The diagnoses included that of FMF with 
splenomegaly.  Arthritis of multiple joints, possibly 
associated with FMF, was also diagnosed.  

A psychiatric examination was performed at a VA facility in 
June 1992.  The veteran stated that, during service, he had 
not been able to tolerate strenuous exercise programs due to 
his anemia.  He claimed that his current depression and low 
stress tolerance began on active duty and had persisted to 
the present time.  He complained of having poor memory, poor 
functioning in social situations, difficulty sleeping and 
feelings of worthlessness.  He reported that he had last 
worked in 1984 as a temporary bookkeeper, but left the job 
because of frequent absences.  The diagnoses on Axis I and 
Axis II were those of dysthymic disorder and narcissistic 
personality disorder with avoidant features, respectively.  

In October 1994, another VA examination was conducted.  It 
was noted that the veteran had FMF which was partially 
controlled with colchicine.  The veteran had normal physical 
activity between attacks which occurred two to three times 
per month.  There was no evidence of permanent organ or joint 
disease.  He had mild anemia which was attributed to the FMF.  
He also had mild splenomegaly which, it was noted, was also 
found in patients with FMF.  

The record was referred for an Independent Medical Expert 
(IME) opinion by the Board to the Director of Hematology 
Oncology at the University of Alabama at Birmingham with 
respect to medical questions arising in the appeal.  

An opinion dated in August 1996 was received from the IME.  
With respect to anemia and splenomegaly, the report provided 
the following:  

The abdominal pain and lower extremity 
findings [were] classical presentations 
of [FMF].  It [was] likely that these 
findings represented objective 
manifestations of [FMF] which had been 
intermittently present for a considerable 
period of time prior to the appellant's 
entry into the service.  The splenomegaly 
and anemia were most likely 
manifestations of chronic GI blood loss, 
since they have apparently resolved.  

The veteran's attorney protested over the use of the IME 
opinion, citing a number of legal grounds.  As a result, 
further questions were posed to the IME specialist who had 
provided the August 1996 IME opinion.  

The August 1997 reply from the medical specialist included 
the following passages regarding anemia and splenomegaly:  

The mild anemia and splenomegaly which 
were demonstrated during the [v]eteran's 
brief service history were most likely 
due to [FMF].  In fact, over 88% of 
patients with [FMF] are symptomatic by 
age 10 . . . so it [was] likely that the 
symptoms which the [v]eteran ha[d] 
related prior to his entrance into the 
service were related to this disease.  
There [was] no documentation in the 
medical record of preexisting anemia or 
splenomegaly.  However, despite the 
absence of documentation, the mild anemia 
and splenomegaly were almost certainly 
preexisting, as well.  

Regarding the onset of the veteran's FMF, the IME stated:

[T]he veteran meets the clinical criteria 
for this diagnosis.  Typical components 
of this illness [were] mild anemia and 
splenomegaly.  With the history of 
attacks of severe abdominal pain and 
cramping during childhood and adolescence 
it [was] almost certain that the onset of 
this disease was prior to his entrance 
into the service.  The symptoms which the 
veteran demonstrated during his basic 
training appear[ed] to be typical of a 
temporary exacerbation of this disorder.  

Finally, regarding the previous opinion attributing the 
veteran's anemia and splenomegaly to chronic GI blood loss, 
the IME stated:

Splenomegaly and mild (often 
intermittent) anemia [were] frequent 
symptoms of [FMF].  When the veteran was 
in the service, his hemoglobin was noted 
to be 11.8 and hematocrit 37, only mildly 
anemic.  On several occasions since then 
his hematocrit and hemoglobin [had] been 
normal, while on other occasions he ha[d] 
continued to have a modest anemia.  It 
[was] not possible to distinguish, with 
the information which [was] available 
thirty years later, whether the anemia 
might have been due to chronic GI blood 
loss as was suspected in the absence of 
the diagnosis of [FMF] or whether it 
might have been a complication of the 
preexisting disease.  In hindsight, it 
seems most likely to have been related to 
the [FMF].  

In August 1998, the Board referred the record to another IME 
for an opinion concerning the veteran's claimed psychiatric 
disability.  

In September 1998, the Director of Outpatient Psychiatric 
Services at the University of Virginia provided the requested 
medical opinion.  After reviewing the claims folder, in 
particular the records supplied by Cedars of Lebanon 
Hospital, the psychiatrist opined that it was "unlikely that 
the stated dysthymic disorder had its onset during [the 
veteran's] period of active military service."  

The IME noted that the records referred to diagnoses 
including those of anxiety reaction, passive-aggressive 
personality disorder with schizoid traits and described an 
angry, isolated and manipulative person.  The IME determined 
that it was "likely that the patient's mood disturbance was 
present a[t] least as far back as 1963 and concomitant with 
the illness [FMF]."  

The IME also opined that it was unlikely that the veteran's 
"demonstrated dysthymic disorder was the result of events or 
experiences that occurred during his period of active 
military service."  He noted that it was more likely that 
the veteran's mood disturbance was secondary to his 
personality structure that rendered him disabled.  

The IME also stated that the veteran's demonstrated dysthymic 
disorder was not due to or the result of his FMF, 
splenomegaly or anemia.  He noted that the veteran suffered 
from "symptoms consistent with [FMF] as well as a 
personality disorder with prominent symptoms of irritability, 
dissatisfaction, anxiety, low energy and fatigue, low self-
esteem, and feelings of hopelessness as far back as 1963."  

The IME refuted the opinions of Drs. Chabra and Ryan.  First, 
referring to Dr. Chabra's statement that the veteran's FMF 
would not have developed, if at all, until his elderly years, 
the IME noted that medical treatises indicated that 70 
percent of cases of FMF occurred before the age of ten.  

Furthermore, the IME noted that the veteran's symptoms were 
documented in medical records as far back as 1963.  Indeed, 
those records indicated that the veteran started having 
symptoms consistent with FMF as early as age six to seven 
years.  

Finally, regarding Dr. Chabra's conclusion that the veteran's 
depression was "100 percent" due to the aggravation of his 
physical condition, the IME pointed out that the veteran had 
"documented psychiatric symptoms consistent with life-long 
psychiatric complaints prior to enlistment."

Regarding Dr. Ryan's opinions, the IME noted that they were 
based on inaccurate information provided by the veteran and 
Dr. Chabra.  Specifically, the IME noted that the veteran had 
stated that he had been "relatively well-adjusted 
emotionally" prior to his period of service.  The IME 
pointed out that this ignored the fact that the veteran had 
been diagnosed as having probable tension headaches, 
"anxiety reaction, personality traits disturbance, passive-
aggressive personality disorder with schizoid trait," and 
that he had been on the anti-psychotic medication Stelazine 
on a four-times-a-day basis in 1964.  

The IME stated that it was "more likely" that the veteran 
suffered from FMF as a child and that his complaints of 
headache, chest pain and abdominal pain were not 
psychosomatic but due to an undiagnosed illness.  He 
concluded that it was "more likely than not that the 
[veteran's] current mental status would have been 
substantially unchanged regardless of whether he had spent 
two months on active military duty or not."  

The RO arranged for a VA medical specialist in hematology and 
oncology to review the veteran's medical records that took 
place in November 1999.  The specialist stated that there was 
no evidence that the veteran's FMF was caused by his military 
service.  He noted that "FMF [was] an inherited genetic 
disease associated with chromosomal abnormalities.  His 
disease must have pre-existed prior to his military 
service."  It was noted that there was no evidence that the 
natural course of the veteran's FMF was aggravated or 
accelerated by his short military service.  

The reviewing VA physician pointed out that the medical 
records did not indicate that the primary manifestations of 
FMF, including acute attacks of fever with sterile 
peritonitis, pleurisy or synovitis, were aggravated or 
accelerated subsequent to his military service.  It was noted 
that the veteran's arthralgia in service was probably related 
to his physical activity and conceded that the arthralgia was 
likely related to his FMF.  He stated, however, that there 
was no evidence of any increasing frequency or severity of 
arthralgia following his military service or that he suffered 
chronic sequelae of synovitis following service.  

The reviewing VA specialist also opined that the veteran's 
anemia and splenomegaly were unrelated to his military 
service.  He noted that there was no evidence that the 
veteran's hematocrit and spleen size were normal prior to his 
military service and that his lack of symptoms prior to 
military service was not necessarily indicative of normal 
blood counts and spleen size.  Further, he stated that anemia 
and splenomegaly were not common manifestations of FMF.  
Finally, the specialist noted that the veteran's major 
complaints after service were those of depression and 
anxiety.  The specialist opined that it was less likely that 
his depression and anxiety were related or directly 
attributable to his short military service than to other more 
chronic factors.  

The veteran's representative submitted a medical opinion 
dated in February 2000 from Said Rahban, M.D., who opined 
that the medical records did not substantiate "any formidable 
symptomatology of FMF prior to the veteran's service."  He 
noted that the veteran had never presented with fever, 
"which [was] one of the major symptoms of FMF."  In 
addition, he indicated that the veteran had never suffered 
from persistent episodes of abdominal pain with regularity.  
Dr. Rahban referred to a major study to support his opinion 
that the veteran did not have symptoms of FMF prior to 
service.  

Regarding the psychological symptoms exhibited by the veteran 
prior to service, Dr. Rahban stated that there was no 
relationship between those symptoms and FMF.  He attributed 
the symptoms to having just immigrated to a new country with 
a different environment, being a minority and dealing with 
intrafamilial problems.  

Similarly, Dr. Rahban opined that the veteran did not have 
anemia or gastrointestinal bleeding prior to service.  He 
noted that it was possible that the veteran had some mild 
anemia prior to enlistment, but that the positive stools for 
blood with a picture of iron deficiency was most consistent 
with an ongoing bleeding process most likely "caused or 
aggravated by circumstances incurred in the strenuous 
conditions of basic training."  

Finally, Dr. Rahban stated that the veteran's splenomegaly 
was first found and reported in service and did not appear to 
have been produced by iron deficiency, "as later treatment 
of the anemia did not normalize the size of the spleen."  He 
opined that the FMF was the most likely cause of the in-
service splenomegaly.  

Dr. Rahban summarized his opinion noting that he believed 
that the veteran currently had FMF, the first symptoms of 
which, either by coincidence or due to the vigor of basic 
training, appeared in service.  

As noted hereinabove, the Board requested the opinion of 
another IME specialist in November 2000.  

In January 2001, the IME opinion, prepared by an Associate 
Professor of Medicine in the Division of Hematology/Oncology 
at Northwestern University Medical School, indicated that he 
had reviewed the veteran's claims folder.  He noted that 
there was convincing evidence that the veteran had 
experienced a life-long, hereditary syndrome of FMF.  He 
pointed out that the records of the veteran's pediatrician 
indicated that, at 14 and 15 years of age, the veteran had 
experienced episodes of abdominal pain and arthritic 
involvement and, at 18 years of age, had experienced 
recurring headaches.  

The IME explained that FMF was a hereditary disease and that, 
although the clinical course varied with time, there was no 
reason to conclude that the veteran's military service was 
related to the cause of the FMF.  He also opined that there 
was no reason to conclude that, if the veteran sustained an 
exacerbation in service, it would have influenced the 
subsequent clinical course.  

The IME stated that the etiology of the anemia and 
splenomegaly could not be definitively determined.  He noted, 
however, that splenomegaly was often present in FMF and that, 
to a reasonable degree of medical certainty, the splenomegaly 
was a chronic finding related to the FMF.  He also noted that 
anemia could be a feature of FMF as well.  

The IME also stated that the lower extremity ailment 
exhibited by the veteran in service was, to a reasonable 
degree of medical certainty, directly related to the FMF.  He 
noted that the "erysipelas-like lesion" was well known to 
be a feature of FMF.  

The IME concluded that there was no reason to believe that 
the veteran's period of service would have resulted in a 
lasting change in his clinical course.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

The provisions of 38 C.F.R. § 3.303(c) exclude congenital 
defects from consideration for service connection:  
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation."  
The VA General Counsel, in a precedent opinion binding on VA 
pursuant to 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, 
reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 and 
1131 and the term "defect" in 38 C.F.R. § 3.303(c) are 
mutually exclusive, and concluded that service connection may 
be granted for diseases, but not defects, of a congenital, 
developmental, or familial origin.  VA Gen. Couns. Prec. Op. 
82-90 (July 18, 1990) (originally issued as VA Gen. Couns. 
Prec. Op. 1-85 (Mar. 5, 1985)).  

The opinion advised that, when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  

Typically in these cases, a veteran's entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition. That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

In reviewing the medical record in its entirety, the Board 
finds that the preponderance of the evidence now serves to 
establish that symptoms of anemia, splenomegaly and 
arthralgia exhibited by the veteran in service were most 
likely manifestations of FMF, as initially opined in the 
August 1996/August 1997 IME opinion.  This opinion added that 
the veteran had met the clinical criteria for the diagnosis 
and that typical components of the illness were those of mild 
anemia and splenomegaly.  

The VA review of the medical record in November 1999 also 
opined in this regard that the "arthralgia" in service was 
probably related to his FMF and attributable to his physical 
activity in service.  Finally, on review, the IME opinion 
prepared in January 2001 likewise related the anemia, 
splenomegaly and "lower extremity ailment" in service to the 
then undiagnosed FMF.  Thus, given the medical record, the 
Board is able to conclude that the FMF was clinically 
demonstrated by manifestations exhibited in service.  

It is pertinent to note that the FMF in this case was not 
noted at the time of the veteran's examination, acceptance 
and enrollment for service.  Thus, a presumption arises that 
the veteran was sound when he entered service.  In order for 
the presumption of soundness to be rebutted, there must be 
clear and unmistakable evidence that the FMF had existed 
prior to service.  

Initially, in addressing this question, the Board has 
undertaken to review the Cedars of Lebanon Hospital reports 
that clearly show that the veteran being treated for 
nonspecific symptoms of diarrhea, abdominal cramping and 
headaches before service.  Similarly, the June 1992 VA 
examination report included a history of the veteran having 
had fevers and abdominal pains as a child.  

The August 1996/August 1997 IME in this regard opined that 
the veteran's abdominal complaints prior to service were 
initial manifestations of his FMF.  The September 1998 IME 
also opined that the veteran's FMF symptoms were documented 
as early as 1963.  

The November 1999 VA specialist opined that the FMF was an 
inherited genetic disease and, thus, "must have pre-
existed" the veteran's military service.  The January 2001 
IME opined that the veteran's pre-service complaints of 
abdominal pain and arthritic involvement were early 
manifestations of FMF.  On review, these medical opinions do 
provide significant support for the position that the 
veteran's FMF while undiagnosed had been clinically present 
prior to service.  

In support of the veteran's assertions that he had had no 
manifestations of his FMF prior to service is his sworn 
testimony at hearings conducted in January 1976 and August 
1990.  In addition, the actual treatment records from UCLA 
(after service) indicated by way of history that the 
veteran's FMF symptomatology, as described by the veteran, 
had started when he was 23 years of age during his period of 
service.  

The most persuasive evidence supporting the veteran's claim 
is the recently received opinion of Dr. Rahban who noted, in 
pertinent part, that the veteran had not presented with 
fever, "one of the major symptoms of FMF" before service.  
He added that the veteran had not suffered persistent 
episodes of abdominal pain with any regularity.  He also 
referred to scientific studies to support his opinion.  

The Board finds, based on its review of the medical evidence, 
that the veteran's FMF is shown to have been a congenital or 
hereditary disease and that he did exhibit some 
manifestations that might have marked the clinical onset of 
the claimed FMF before his period of service.  However, the 
Board finds it significant that the actual treatment records 
for the period before service only show that the veteran had 
exhibited symptoms of diarrhea, abdominal pain and headaches 
before entering active duty.  These treatment records in the 
Board's estimation are equivocal in showing that these 
preservice symptoms were manifestations sufficient to 
establish the diagnosis of FMF at that time.  

It is pertinent to note in this regard that Dr. Rahban most 
recently has opined in his submitted statement that the 
manifestations exhibited before the service were not 
"formidable symptomatology" of the disease and added that the 
veteran never presented with fever or persistent episodes of 
abdominal pain with regularity during that time before 
service.  A review of the treatment evidence from before 
service tends to support the opinion rendered by Dr. Rahban 
to some extent.  

As indicated hereinabove, the medical opinions establish that 
the anemia, splenomegaly and lower extremity complaints in 
service were most likely manifestations of FMF.  Pertinently, 
there is no reference or notation in the record that these 
particular symptoms were present prior to service.  

As there is no evidence of these manifestations prior to 
service, the Board also finds some support for the opinion 
advanced by Dr. Rahban that the veteran's FMF had its actual 
clinical onset during service due to strenuous activity 
related to basic training.  Given the current evidentiary 
record, it cannot be determined that the FMF is shown to have 
clearly and unmistakably existed prior to service.  

Accordingly, as the veteran is presumed to have been sound 
when he entered service, the Board also must conclude that 
the veteran's currently demonstrated disability manifested by 
FMF is due to these manifestations that, as likely as not, 
were initially incurred in service.  By extending the benefit 
of the doubt to the veteran, service connection for the 
claimed FMF with symptoms of anemia and splenomegaly is 
warranted.  

There have been significant changes in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

In light of the Board's favorable action taken hereinabove, 
the veteran is not prejudiced by the Board's consideration of 
the issue in the first instance.  



ORDER

Service connection for FMF with symptoms of anemia and 
splenomegaly is granted.  



REMAND

Entitlement to service connection for a psychiatric 
disability is claimed, in part, as secondary to the veteran's 
FMF.  In light of the Board's decision hereinabove, the issue 
must be remanded for development and consideration by the RO.  

As noted hereinabove, there have been significant changes in 
the law during the pendency of this appeal.  Because of the 
change in the law brought about by VCAA, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

For the foregoing reasons, the claim is REMANDED for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed psychiatric disability since 
service.  In particular, he should be 
instructed to submit competent evidence 
to support his assertions that he 
currently has psychiatric disability 
related to his FMF.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO must undertake the appropriate 
steps to review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the issue of service 
connection for a psychiatric disability.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	J. F. GOUGH	STEVEN L. COHN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals
	

		
STEPHEN L. WILKINS
Member, Board of Veterans' Appeals


 



